Citation Nr: 1613432	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of a reduction in disability evaluation for a low back disability from 40 percent to 20 percent effective June 27, 2013.  

2.  Entitlement to an increased rating for a low back disability. 
 
3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) prior to July 14, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which denied an increased rating for a low back disability.  A September 2009 rating decision granted an increased rating of 40 percent for the low back disability, effective July 14, 2009.  While a higher rating has been assigned during the pendency of the appeal, because a higher rating is available before and after July 14, 2009, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  In September 2009, the Veteran's claims file was transferred to the St. Petersburg, Florida, Regional Office (RO).  

An October 2013 rating decision reduced the rating for a low back disability to 20 percent from 40 percent, effective June 27, 2013.   

An October 2013 rating decision granted TDIU was granted, effective July 14, 2009.  Because the claim for a TDIU is part of the claim for a higher rating for the low back disability, this is only a partial grant of the benefit sought, and the issue of entitlement to a TDIU prior to July 14, 2009, remains on appeal before the Board.

The Veteran testified before the Board at a September 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the September 2011 hearing is no longer employed at the Board.  The Veteran and representative were informed of that in January 2016 and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2015).  That notification informed the Veteran and representative that if they did not respond, it would be assumed that they did not want an additional hearing.  The Veteran did not respond and the request for hearing is deemed satisfied.


FINDINGS OF FACT

1.  The reduction in rating of a low back disability was implemented without full consideration of the requirements and material improvement was not shown.

2.  During the entire course of the appeal, the Veteran's low back disability was manifested by pain and forward flexion that was most approximately limited to 30 degrees or less.  Unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a 12 month period were not shown.  

3.  Prior to July 14, 2009, the medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation as of February 20, 2007, the date of receipt of the claim for increase and TDIU. 


CONCLUSIONS OF LAW

1.  The October 2013 rating decision which reduced the rating for a low back disability from 40 percent to 20 percent, effective June 27, 2013, was not proper and the criteria for restoration of the 40 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2015).

2.  The criteria for a rating in excess of 40 percent for a low back disability throughout the entire course of the appeal, as of  have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5237 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU prior to July 14, 2009, as of February 20, 2007, but not earlier, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in September 2007, September 2008, and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

A disability rating cannot be reduced unless an improvement is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2015).  Moreover, prior to reducing a Veteran's rating, VA is required to comply with several general provisions applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 

The Veteran had been in receipt of a 40 percent rating for the low back disability as of July 14, 2009.  After a June 2013 VA spine examination, the RO issued a decision reducing his rating to 20 percent effective June 27, 2013.  The Board notes that the Veteran's increased rating claim for a low back disability was pending during the rating reduction.

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105(i)(1) (2015).  Where there is no reduction in the amount of compensation payable to a beneficiary those provisions do not apply.  38 C.F.R. § 3.105(e) (2015); VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

The RO issued an October 2013 rating decision reducing the Veteran's low back disability from 40 percent to 20 percent disabling, effective June 27, 2013.  As a result of that rating action, the Veteran's combined total rating was not reduced and remained at 70 percent. In light of that overall reduction, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are not applicable because the reduction in rating did not result in a reduction of compensation payments.  38 C.F.R. § 3.105(e) (2015); VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to temporary or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The five-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown , 5 Vet. App. 413   (1993). 

If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015). 

The above requirements do not apply to ratings that have not continued for long periods at the same level, five years or more, or to disabilities which have not become stabilized and are likely to improve.  Rather, in those cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015). 

An October 2013 rating decision reduced the rating for the low back disability from 40 percent to 20 percent, effective from June 27, 2013.  The 40 percent rating had been assigned by the RO in a September 2009 rating decision and was effective from July 17, 2009.  Thus, the rating had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344(c) (2015) apply. 

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2 (2015).  Those provisions impose a clear requirement that rating reductions be based on the entire history of the Veteran's disability.  Brown v. Brown, 5 Vet. App. 413 (1993).

The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2014).  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement demonstrates improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.2, 4.10 (2014).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993).

The Board now turns to pertinent evidence of record, focusing on the information available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  That evidence included a June 2013 VA examination report that shows that the Veteran reported constant back pain with no radiation.  The Veteran reported that he experienced flare ups especially in the morning that were exacerbated by bending and moving the lower back in any way.  Range of motion testing showed forward flexion of the thoracolumbar spine to 45 degrees with pain noted at 30 degrees, extension to 10 degrees with pain noted at 5 degrees, right and left lateral flexion to 20 degrees with pain noted at 10 degrees, and right and left lateral rotation to 20 degrees with pain noted at 10 degrees.  The examiner reported that repetitive use testing could not be performed as even the modest mobility was associated with pain, grimaces, and vocal protests.  Functional loss was reported as less movement than normal, weakened movement, and pain on movement.  The examiner reported that the Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine.  Guarding and muscle spasms of the spine were also reported that caused an abnormal gait.  The examiner reported that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  No other neurological abnormalities such as bowel or bladder problems were noted.  The examiner reported that the Veteran did not have intervertebral disc syndrome.  A review of imaging studies showed that the Veteran had degenerative changes of the lumbar spine.  The examiner remarked that the Veteran had chronic low back pain and markedly reduced motion of lumbar spine, without evidence of radicular problems.  The examiner noted that the condition appeared to be gradually progressive and that the Veteran's fibromyalgia complicated this issue.  

While the single June 2013 examination shows that the Veteran had forward flexion of the thoracolumbar spine to 45 degrees, and therefore no longer met the criteria for a 40 percent rating, the Board finds that the evidence of record at the time of the Veteran's rating reduction did not clearly demonstrate a material improvement in the overall severity of his service-connected low back disability.  In fact, additional evidence shows that the Veteran was unable to perform repetitive use testing.  Nor did that evidence show with reasonably certainty material improvement.  On the contrary, the medical evidence weighs against that proposition as the June 2013 VA examiner specifically reported that the Veteran's low back disability was progressively worsening.  In fact, daily activities of living and physical activities impact the severity of that disability.  38 C.F.R. § 3.344(c) (2015); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Accordingly, the Board finds that, at the time of the October 2013 rating reduction, the reliance on a single June 2013 VA examination report does not established by a preponderance of the evidence that there had been a material improvement in the low back disability.  Accordingly, the Board concludes that the reduction of the Veteran's 40 percent disability rating was not proper and, thus, should be restored, effective June 27, 2013.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, that are associated with a service connected back disability are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5237 for lumbar spine strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

The Veteran has been assigned a 20 percent rating prior to July 14, 2009, and 40 percent as of July 14, 2009, for the service-connected low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

An August 2007 Disability Determination Program report shows that the Veteran was able to complete forward flexion the lumbar spine from 0 to 30 degrees.  The Veteran was assessed with marked limitation of motion of the lumbar spine.

An October 2007 VA spine examination report shows that the Veteran reported low back pain and lost his job due to the back disability.  The Veteran reported no neurological conditions.  Pain, stiffness, and decreased range of motion were reported by the Veteran.  The Veteran also reported experiencing flare ups that were severe on a daily basis lasting hours.  He reported that during flare ups it was difficulty to complete or participate in regular daily activities due to pain.  Abnormalities of the thoracic sacrospinalis were noted with spasms, guarding, tenderness, weakness, and pain with motion.  Lumbar spine flattening was noted.  Detailed motor examination and muscle tone were noted as normal.  Ankylosis of the thoracolumbar spine was not diagnosed.  Range of Motion testing showed forward flexion of the thoracolumbar spine to 60 degrees with pain, extension to 10 degrees with pain, right and left lateral flexion to 30 degrees pain, and right and left lateral rotation to 30 degrees pain.  The examiner diagnosed lumbar strain, mild degenerative changes of the lumbar spine, and bulging annulus at the L4-L5.  The examiner reported that the Veteran had no evidence of radiculopathy by EMG.  The impact on occupational activities were noted a decreased mobility, lifting and carrying problems, weakness or fatigue, and decreased strength.  

A June 2008 VA treatment record shows that the Veteran reported low back pain that limited his trunk movements of flexion, extension, and rotations.  Range of motion of the back was limited to 5 to 10 degrees on all planes due to pain.  

A July 2009 VA spine examination report shows that the Veteran complained of lower back radiating pain that lasted four to five hours a day.  The Veteran reported experienced flare ups two to four times per month lasting several hours, aggravated by bending forward, heavy lifting, prolonged stating, and ambulation.  No additional limitations of motion or functional impairments during flare ups were noted.  The Veteran denied bladder and bowl problems.  Range of motion testing showed forward flexion to 30 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 30 degrees with pain, and left and right lateral rotation to 30 degrees with pain.  No weakness was reported after repetitive use.  No muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contours were shown.  No ankylosis was noted.  The examiner reported that the Veteran had a normal sensory examination, motor examination, and reflex examination.  No incapacitation episodes from IVDS were diagnosed.  

An October 2010 VA spine examination report shows that the Veteran reported lower back pain that radiated.  The examiner noted that the Veteran had prescribed bedrest for three days for management of the lower back pain.  Examination of the spine showed normal posture.  No abnormal spinal curvatures or spine ankylosis were noted.  The Veteran was noted to have guarding and tenderness that was severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner reported that the Veteran's additional limitation of range of motion after repetitive use could not be tested due to pain reported by the Veteran and associated behavior.  The examiner reported that the Veteran showed overreactions to sensory testing.  The examiner reported that the degrees of pain reported by the Veteran and the pain behavior demonstrated by the Veteran did not allow the examiner to obtain spine range of motion measurements either while standing or sitting that the examiner believed to be accurate, reproducible, and representative of the Veteran's lower back condition.  

An April 2011 VA spine examination shows that the Veteran reported low back pain that radiated.  The examiner reported that an examination of the range of motion of the Veteran's spine could not be conducted.  The Veteran reported pain and an inability to perform minimal range of motion.  The examiner reported that the Veteran was fully dressed and able to stand, walk, and sit unassisted.  The inability to perform range of motion testing was markedly out of proportion to the physically stated disability.  The examiner could not comment on range of motion of the back because of poor effort by the Veteran which the examiner also reported occurred at the previous VA examination in October 2010.

A June 2013 VA examination report shows that the Veteran reported constant back pain with no radiation.  The Veteran reported that he experienced flare ups especially in the morning that were exacerbated by bending and moving the lower back in any way.  Range of motion testing showed forward flexion of the thoracolumbar spine to 45 degrees with pain noted at 30 degrees, extension to 10 degrees with pain noted at 5 degrees, right and left lateral flexion to 20 degrees with pain noted at 10 degrees, and right and left lateral rotation to 20 degrees with pain noted at 10 degrees.  The examiner reported that repetitive use testing could not be performed as even the modest mobility noted with range of motion testing was associated with pain, grimaces, and vocal protests.  Functional loss was reported as less movement than normal, weakened movement, and pain on movement.  The examiner reported that the Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine.  Guarding and muscle spasms of the spine were also reported that caused an abnormal gait.  The examiner reported that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  No other neurological abnormalities such as bowel or bladder problems were noted.  The examiner reported that the Veteran did not have intervertebral disc syndrome.  A review of imaging studies showed that the Veteran had degenerative changes of the lumbar spine.  The examiner remarked that the Veteran had chronic low back pain and markedly reduced motion of lumbar spine, without evidence of radicular problems.  The examiner noted that the condition appeared to be gradually progressive and that the Veteran's fibromyalgia complicated this issue.  

Based on the evidence of record, the Board finds that the Veteran's low back disability warrants a rating of 40 percent but no higher prior to July 14, 2009.  The range of motion testing results noted in an August 2007 Disability Determination examination showed forward flexion of the lumbar spine to 30 degrees.  Additionally, a June 2008 VA treatment note shows that the Veteran could only achieve range of motion of 5 to 10 degrees in on planes of motion.  The Board finds that these objective medical findings meet the criteria for the next higher rating of 40 percent but no higher as forward flexion of the thoracolumbar spine to 30 degrees or less.  While the Board notes that during the October 2007 VA spine examination the Veteran was able to achieve forward flexion to 60 degrees, the other two range of motion results more likely represent the Veteran's low back disability and more nearly approximate the criteria for a 40 percent rating.  The Board finds that a rating greater than 40 percent is not warranted prior to July 14, 2009 as there was no indication that the Veteran's spine was in a fixed position and therefore ankylosis was not shown.  Therefore, the lumbar spine disability meets criteria for no higher than a 40 percent rating, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.   Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating of 40 percent but not higher, prior to July 14, 2009, as of July 20, 2007, the date of claim for increase, but not earlier, is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).  The Board finds that the evidence does not show an increase within one year prior to the date of claim that would warrant any earlier effective date.  38 C.F.R. § 3.400 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found in the medical evidence referenced above.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the lumbar spine.  Furthermore, because unfavorable ankylosis has not been shown, even when considering pain and other limiting factors, a rating greater than 40 percent is not warranted at any time under consideration for orthopedic manifestations of the lumbar spine disability.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed prior July 14, 2009.  Therefore, a rating in excess of 40 percent rating based on incapacitating episodes is not warranted prior to July 14, 2009.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes prior to July 14, 2009, the Veteran was not assessed with radiculopathy or bowel or bladder incontinence due to the low back disability.  Therefore, a separate rating for any other neurological impairments, to include bowel and bladder problems associated with a low back disability, was not warranted.

Therefore, the Board finds that a rating of 40 percent, but not higher, prior to July 14, 2009, as of the July 20, 2007, date of claim for increase for a low back disability is warranted, and the evidence supports an assignment of a higher rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

As noted previously above, the Board has determined that a reduction in the Veteran's rating for the low back disability of 20 percent from 40 percent as of June 27, 2013, was noted warranted.  

With regard to a claim of entitlement to a rating in excess of 40 percent as of July 14, 2009, or at any time during the pendency of the appeal, the Board finds that the Veteran's lumbar disability does not warrant any higher rating.  The range of motion testing results noted in the VA examination reports show that the Veteran has never been assessed with ankylosis of the lumbar spine as he was able to complete range of motion testing during this period.   The Board notes that while the Veteran was on two occasions unable to complete range of motion testing due to pain, the examiner specifically reported that the Veteran was exaggerating and not cooperating with the examination and that the result were thus invalid.  Therefore, those range of motion results are deemed to be of negligible probative value as they were not endorsed by the examiner.  Therefore, low back disability does not meet any of the criteria for a higher rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted as of July 14, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the lumbar spine.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest of at least six weeks duration during any 12 month period.  Therefore, an increased rating based on incapacitating episodes is not warranted as of July 14, 2009.  38 C.F.R. § 4.71a (2015).

The Board notes that the Veteran has never been assessed with bowel or bladder incontinence due to the low back disability as noted on the VA examination reports of record.  Therefore, a separate rating for neurological impairments, to include bowel and bladder problems associated with the low back disability, is not warranted.

Therefore, the Board finds that a rating in excess of 40 percent as of July 14, 2009, or at any time during the pendency of the appeal, for the Veteran's lumbar spine disability is not warranted.  38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).  

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported pain, fatigue, limited range of motion, and numbness with regards to his service connected disabilities.  The Board finds nothing exceptional or unusual about the Veteran's specific lumbar spine and lower extremity radiculopathy disabilities because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board notes that the Veteran has been awarded individual unemployability as of July 14, 2009.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities provided at least one disability is ratable at 40 percent and  there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

The Board notes that the Veteran has be assigned TDIU as of July 14, 2009, but the period prior to July 14, 2009 is still on appeal.

In light of the grant above, prior to July 14, 2009, the Veteran's combined rating would be 70 percent disability, or a 60 percent disability stemming from the same etiology or affecting orthopedic systems.  Thus, the Veteran met the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation prior to July 14, 2009. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

An October 2007 VA examination report shows that the Veteran reported he had been unemployed for the last year.  He reported that he was employed as a computer technician.  The Veteran reported that he was unemployed due to this low back pain, right shoulder pain, and left ankle pain.  The examiner reported that the Veteran's disabilities had significant effects on occupational activities such as decreased mobility, problems with lifting and carrying, and weakness or fatigue.  

An April 2011 VA examination report shows that the Veteran was evaluated as fully employable with low back strain.  The examiner noted that the Veteran's low back pain did not have significant pathology and that the pain was only subjective.  The examiner reported that the Veteran was morbidly obese and had minimal degeneration of the spine.  The examiner also reported that the Veteran should be able to work in a sit down job or a non-sit down job.  

A June 2013 VA examination report shows that the Veteran was a computer engineer which involved working on devices at work benches, but also moving in assessing and repairing networking devices.  The onset of muscle pain was noted to gradually preclude his ability to perform those duties in 2005.  The examiner reported that the Veteran's service connected disabilities more likely than not caused him to be unable to secure or follow substantially gainful occupations, and have done so for the past eight years.  

After a review of the evidence of record, the Board notes that the Veteran has been unemployed since 2005.  The June 2013 VA examiner opined that the Veteran's service connected disabilities caused him to be unemployable and also provided a retrospective opinion that those disabilities caused the unemployability for the past eight years.  The Board acknowledges the April 2011 VA examiner's opinion that the Veteran was fully employable, which shows that there is positive and negative evidence regarding the Veteran's unemployability.  After thoroughly considering the totality of the evidence, the Board finds that the Veteran's service connected disabilities have remained consistent throughout the appeal and are best described as causing him not being able to sustain employment due to service-connected symptoms.  Thus, despite the unfavorable conclusion of the April 2011 VA examiner, the Board finds the overall evidence as to employability is at least in equipoise. 

The Board finds that TDIU is warranted as of the July 20, 2007, date of claim for TDIU.  The evidence from the June 2013 examiner shows that the Veteran became unemployable due to service-connected disability eight years prior to that examination, or in approximately 2005.  That is more than one year prior to the date of claim.  Therefore, the appropriate effective date is the date of receipt of the claim for increase on July 20, 2007.  38 C.F.R. § 3.400 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to July 14, 2009, as of the date of the July 20, 2007, claim for increase, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

As the reduction of the disability rating for a low back disability from 40 percent to 20 percent was improper, a 40 percent rating for a low back disability is restored, effective June 27, 2013. 

Entitlement to a rating of 40 percent, but not higher, for a low back disability is granted as of the July 20, 2007, date of claim for increase, but not earlier.

Entitlement to a rating in excess of 40 percent for a low back disability is denied.

Entitlement to a TDIU prior to July 14, 2009, as of the date of the July 20, 2007, claim for TDIU, but not earlier, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


